The following opinion was filed October 22, 1895:
Oassoday, C. J.
The plaintiff brings this action to recover damages sustained by her in the same collision mentioned in the case of Johnson v. Superior R. T. R. Co., ante, p. 233. There is a general verdict in favor of the plaintiff in this case for $3,500, and also a special verdict in her favor,, very much the same as in that case, except as modified by the fact that the plaintiff in this case was driving the horse. The charge in this case contains one of the same errors just considered in the Johnson Case, to the effect that the plaintiff could recover even in a case where both parties were guilty of a want of ordinary care. As this must work a reversal, and in view of the opinion filed in that case, it is. unnecessary to say more.
By the Oowrt, — The judgment of the superior court of Douglas county is reversed, and the cause is remanded for a new trial.
A motion for a rehearing was denied December 17, 1895.